Remark
	This Office action has been issued in response to amendments filed on 06/26/2020.

Allowable Subject Matter
	Claims 1-7 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as ENDO (US Pub No. 20190197468) directed to system configured to: choose, in response to a request from a user terminal carried by a user of a delivery service, a vehicle cabin including a trunk of a rental vehicle scheduled to be rented out, or having been rented out to the user of the delivery service by a car rental service, as a delivery destination of a package, and distribute key information to a delivery company providing the delivery service, the key information being used for unlocking a door accessing the vehicle cabin of the rental vehicle within a rental period of the rental vehicle corresponding to the chosen delivery destination.
 The prior art of record is different than the claimed invention because in the claimed invention the server stores a correspondence between a plurality of containers provided in the shared vehicle and the plurality of users respectively using the plurality of containers, wherein the processor is further configured to perform. This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claim 7.  Accordingly claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
 Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687